Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is distinguishable from the closet prior art, Luo, in that it requires “wherein the step of generating a comprehensive evaluation index for each image frame in accordance with the clarity degree of the face and the face posture angle of each image frame further comprises: obtaining a maximum clarity degree of the face among the image frames: obtaining a maximum face posture angle among the image frames; and obtaining the comprehensive evaluation index for each image frame by performing a weighted summation of the ratio between the clarity degree of the face and the maximum clarity of the face and the ratio between the face posture angle and the maximum face posture angle”.  
Independent claim 9 is distinguishable from the closet prior art, Luo, in that it requires “wherein the instruction for performing a clarity analysis on the face area of each image frame further comprises: instruction for obtaining a clarity evaluation graph by adopting a Laplacian operator to perform a convolution operation on the face area of each image frame: and instruction for determining a variance of the clarity evaluation graph as the clarity degree of the face”.
The remaining claims require similar features.  The primary reason for the allowance of the claims is the inclusion of such features, in combination with other features, in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668